Citation Nr: 0916051	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet with cracking feet. 

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for left plantar 
fasciitis.

5.  Entitlement to an initial evaluation in excess of 10 
percent disabling for degenerative joint disease, left 
shoulder, from June 1, 2006 to March 6, 2008.

6.  Entitlement to an initial evaluation in excess of 20 
percent disabling for degenerative joint disease, left 
shoulder, from March 7, 2008.

7.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals of a right shoulder injury 
with degenerative changes.  

8.  Entitlement to an initial evaluation in excess of 10 
percent disabling for a left knee disorder. 

9.  Entitlement to an initial evaluation in excess of 10 
percent disabling for a right knee disorder.

10.  Entitlement to an initial compensable evaluation for 
sinusitis.

11.  Entitlement to an initial compensable evaluation for 
esophageal dysmotility.

12.  Entitlement to an initial compensable evaluation for 
eczema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 
1978 and from October 1983 to May 2006.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

It is noted that although an August 2008 rating decision 
assigned an increased initial rating for the Veteran's 
service-connected left shoulder effective from March 7, 2008; 
inasmuch as a higher evaluation is available for this 
disorder and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for an 
increased rating remains viable on appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The record reflects that the Veteran also perfected an appeal 
on the issue of entitlement to service connection for a right 
foot disorder.  However, service connection for right foot 
tendonitis with neuroma was granted by an August 2008 rating 
decision.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  By a February 2008 written communication and during his 
February 2008 Informal Conference with a Decision Review 
Officer, the Veteran withdrew his appeal concerning 
entitlement to service connection for a skin condition of the 
feet with cracking feet.  

2.  The preponderance of the medical evidence shows that the 
Veteran has a left ankle disorder due to service.

3.  The competent medical evidence of record does not 
indicate that the Veteran has a current right ankle disorder.

4.  The preponderance of the medical evidence shows that the 
Veteran has left plantar fasciitis due to service.

5.  The service-connected degenerative joint disease, left 
shoulder, is not shown to have been manifested by (minor) arm 
motion limited at shoulder level, including as a result of 
pain and dysfunction from, June 1, 2006 to March 6, 2008.

6.  The service-connected degenerative joint disease, left 
shoulder, has not been shown to be manifested by arm motion 
limited to 25 degrees from side, including as a result of 
pain and dysfunction, from March 7, 2008.  

7.  The service-connected residuals of a right shoulder 
injury with degenerative changes is not shown for any period 
to have been manifested by (major) arm motion limited at 
shoulder level, including as a result of pain and 
dysfunction.

8.  The service-connected knee disorder, left and right, is 
not shown for any period to have been manifested by a 
functional loss that equates with flexion being limited to 30 
degrees or less or extension limited to less than 15 degrees 
for either knee and neither lateral instability, recurrent 
subluxation nor episodes of locking or effusion are 
objectively demonstrated.

9.  The service-connected sinusitis has not been manifested 
by one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting for any period during the appeal.

10.  The service-connected esophageal dysmotility has not 
been productive of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health for any period during the 
appeal.

11.  The service-connected eczema has not been productive of 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area; moreover, less than five percent 
of the entire body is affected, and intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs has not been prescribed for any period during the 
appeal.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of entitlement to service connection for a skin 
condition of the feet with cracking feet have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).

2.  The criteria for the establishment of service connection 
for a left ankle disorder have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  The criteria for the establishment of service connection 
for a right ankle disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for the establishment of service connection 
for a left foot disorder, diagnosed as plantar fasciitis, 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2008).

5.  The criteria for an initial evaluation in excess of 10 
percent disabling for degenerative joint disease, left 
shoulder, from June 1, 2006 to March 6, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71(a), Diagnostic Code 5010-5201 (2008).

6.  The criteria for an initial evaluation in excess of 20 
percent disabling for degenerative joint disease, left 
shoulder, from March 7, 2008, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Code 5010-5201 (2008).

7.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right shoulder injury with 
degenerative changes are not met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71(a), 
Diagnostic Code 5010-5201 (2008).

8.  The criteria for an initial evaluation greater than 10 
percent for a left knee disorder have not been met for any 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5260-5024 (2008).

9.  The criteria for an initial evaluation greater than 10 
percent for a right knee disorder have not been met for any 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5260-5024 (2008).

10.  The criteria for an initial compensable evaluation for 
sinusitis have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6510 (2008).

11.  The criteria for an initial compensable evaluation for 
esophageal dysmotility have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2008).

12.  The criteria for an initial compensable evaluation for 
eczema have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, a letter dated in January 2006 and provided to the 
appellant prior to the rating decisions on appeal satisfied 
the VCAA's duty to notify provisions as this letter discussed 
the requirements for establishing his entitlement to service 
connection.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service-
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Since, however, the 
Veteran's claims for increased initial ratings are being 
denied, no effective date will be assigned.  Therefore, there 
can be no possibility of prejudicing him, even if VA did not 
provide VCAA notice concerning these downstream elements of 
his claim because they are moot.  Nevertheless, VA provided 
this notice in a March 2006 letter.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores at 43-44.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings, as in the present 
case, the additional notice requirements set forth in 
Vazquez-Flores do not apply.  Courts have held that once 
service connection is granted the claim is substantiated, and 
additional notice as to downstream elements of the claim, 
(disability rating and effective date) is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, it is 
noted that the requirements set forth in Vazquez-Flores do 
not apply to the increased initial rating claims presently on 
appeal.  Nevertheless, the Board observes that the Veteran 
was informed of the relevant law and regulations pertaining 
to his claims to include as contemplated in the recent 
Vazquez-Flores decision in May 2008.  

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records, private medical records, VA 
examination reports and written communications.  Overall, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2008). Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant. 38 C.F.R. § 20.204(c) (2008).

The Veteran's Substantive Appeal, dated in September 2007, 
perfected his appeal as to the issue of entitlement to 
service connection for a skin condition of the feet with 
cracking feet, as identified in a previous statement of the 
case.

In a February 2008 written communication as well as during 
the February 2008 Informal Conference, the Veteran stated 
that he was withdrawing his appeal as to the issue of 
entitlement to service connection for a skin condition of the 
feet with cracking feet.

The Board finds that the Veteran's written communication and 
Informal Conference Report, which transcribed his intention 
to withdraw as a part of the record, satisfy the requirements 
for the withdrawal of a substantive appeal.  Tomlin v. Brown, 
5 Vet. App. 355 (1993) (a statement made during a personal 
hearing, when later reduced to writing in a transcript, 
constitutes a Notice of Disagreement within the meaning of 38 
U.S.C.  § 7105(b)).

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for a skin condition of the 
feet with cracking feet, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
this issue.  The Board therefore has no jurisdiction to 
review the issue.

Accordingly, the issue of entitlement to service connection 
for a skin condition of the feet with cracking feet is 
dismissed.

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306.  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit Court has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between his/her service and the disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Ankles and Left Foot

The Veteran's service treatment records include a May 1985 
examination report which notes that he had a right ankle 
ligament tear as a result of an accident in high school.  
These records also reflect that he was treated for right 
ankle sprain in April 1988 and a right foot sprain in May 
1996.  An April 2005 treatment report notes the Veteran's 
complaint of multiple problems with arthritis in multiple 
sites of the feet , his feet falling asleep after walking for 
a brief period of time, and his left ankle locking.  An April 
2005 report of X-ray examination notes the Veteran's history 
of bilateral ankle pain and reflects a finding of a small 
amount of ligamentous ossification inferior to the lateral 
malleolus likely representing a sequela of prior old trauma 
at the right ankle and a Type II accessory navicular as well 
as a small os trigonum at the left ankle.  The impression 
includes Type II left accessory navicular and no acute 
fracture or osseous abnormality of the ankles.  

Private treatment records reflect treatment for the Veteran's 
feet from October 2001 to May 2002; thus, during his period 
of active duty service.  These records reflect that the 
Veteran sought treatment for a several week history of pain 
to the lateral aspect of the right ankle after twisting the 
foot in an inversion-type injury and having a popping sound 
and pain since then.  Examination revealed tenderness to the 
lateral aspect of the foot in the area of the calcaneocuboid 
joint on palpation and good strength to the peroneal tendons 
on the right side.  X-ray evaluation revealed no obvious sign 
of fracture or dislocation, some calcification at the lateral 
aspect of the calcaneocuboid joint, and probably an early os 
peroneum.  The assessment was rule out irritation to the os 
peroneum and to the peroneal tendons and cavus foot 
deformity, right foot.  Subsequent treatment reports from 
this healthcare provider reflect that the Veteran was fitted 
with orthotics.  

A February 2006 report of VA examination reflects the 
Veteran's complaints of ankle pain and aching which is 
increased with repetitive activity.  Range of motion testing 
revealed bilateral dorsiflexion from zero to 20 degrees and 
plantarflexion from zero to 45 degrees.  There was no medial 
or lateral laxity, edema, tenderness to palpation, or pain, 
discomfort, or fatigability with active, passive, or 
repetitive motion.  The diagnoses included bilateral ankles 
with normal X-rays as well as "no diagnosis no disability."  

A March 2007 treatment report from the Veteran's private 
D.P.M. (Doctor of Podiatric Medicine); thus, ten months after 
the Veteran's discharge from active duty service, reflects an 
assessment of plantar fasciitis, left foot, and neuroma, 
third interspace, right foot.  Subsequent records reflect 
that the Veteran was fitted with custom orthotics.  
Significantly, an April 2007 treatment report notes that the 
Veteran has plantar fasciitis from chronic use of military 
shoe gear and prolonged standing.  The examiner, who had 
evaluated patients in the military for six years, concluded 
that this is due to the Veteran's military activities.  

Upon VA joints examination in March 2008, the Veteran 
complained of right ankle locking, popping, occasional 
swelling, and sharp pain over the lateral aspect with 
tenderness which is relieved by rotating the ankle.  With 
respect to the left ankle, the Veteran reported occasional 
giving way, no lack of endurance, and constant pain described 
as two on a scale of zero to ten.  Examination revealed 
normal range of bilateral ankle motion which was described as 
asymptomatic on the right and pain at the end of dorsiflexion 
on the left.  The diagnoses included residuals of right ankle 
sprain, normal examination, and residuals of left ankle 
sprain.  In addition, the examiner commented that the Veteran 
had sprained ankles in service and his present ankle 
complaints are as likely as not related to military service 
(right ankle examination normal, only finding on left ankle 
is pain at the end of dorsiflexion).  

A March 2008 report of VA examination of the feet reflects 
that the Veteran complained of right foot pain over the 
lateral aspect of the foot and numbness over the plantar 
aspect of the second interdigital aspect as well as left foot 
pain and burning along the plantar aspect of the arch.  
Examination of the feet demonstrated no painful motion; 
however, there was mild right foot tenderness over the 
lateral aspect of the arch and over the third interdigital 
space with subjective tingling and numbness at that level as 
well as left foot tenderness over the anteromedial aspect of 
the left heel and mild pain upon hyperextensiojn of the 
digits (plantar fascia stretching).  The diagnoses were right 
foot tendonitis, neuroma and left foot plantar fasciitis.  
The examiner commented that, in service, the Veteran was 
diagnosed with tenosynovitis of the right foot, metatarsalgia 
of the feet, and no diagnoses of plantar fasciitis or neuroma 
on either foot.  The examiner further noted that there was no 
clinical picture of metatarsalgia but there is tenderness 
over the neuroma on the right foot.  The examiner concluded 
that the Veteran retired from the military recently (two 
years ago) and that his right foot condition is as likely as 
not related to the diagnosis in service; however, it is less 
likely than not that his left foot condition is related to 
metatarsalgia in service.  

In this regard, as noted in the introduction portion above, 
service connection for right foot tendonitis with neuroma was 
granted by an August 2008 rating decision.

Left Ankle:  In light of the Veteran's complaints of left 
ankle locking and pain in service, the finding of "no 
diagnosis no disability" on VA examination in February 2006, 
and the positive opinion by the March 2008 VA examiner, 
finding that the Veteran's ankle complaints (manifested by 
left ankle pain at the end of dorsiflexion) are as likely as 
not related to military service, the issue of whether the 
Veteran has a left ankle disorder related to military service 
is in relative equipoise, i.e., about evenly balanced for and 
against his claim.  In these situations, the veteran is given 
the benefit of the doubt.  Consequently, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
his left ankle sprain was incurred in service.  38 C.F.R. 
§ 3.102; see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  As such, the Board will grant this appeal and 
the Veteran's claim for service connection for a left ankle 
disorder is granted.

Right Ankle:  It is noted that neither the February 2006 nor 
the March 2008 VA examination reports or any other medical 
evidence of record reflects that the Veteran has been 
diagnosed with a current right ankle disorder.  Specifically, 
the February 2006 examiner noted "no diagnosis no 
disability" with respect to both ankles and the March 2008 
examiner provided a diagnosis of residuals of right ankle 
sprain, normal examination.  Thus, although he was treated 
for right ankle sprain in service, there is no competent 
medical evidence that he currently has a disability as a 
result of such injury.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that VA's and the Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

While the Board has considered the Veteran's complaints of 
right ankle pain, popping, locking, and swelling, the Court 
has held that a symptom alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).  The notable exception to this rule is 
38 C.F.R. § 3.317, which permits, in some circumstances, 
service connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  This exceptiong is 
inapplicable to the Veteran's claims.  

The Board acknowledges that the Veteran, as a layman, while 
competent to describe his symptoms during military service 
and during the years since, is not qualified to etiologically 
link his symptoms to such service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a) (1); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).

Left Foot:  In light of the Veteran's complaints of left foot 
pain in service, to include being fitted with orthotics, the 
finding of "no diagnosis no disability" on VA examination 
in February 2006, the March 2007 opinion from the his private 
D.P.M. that the Veteran's left foot plantar fasciitis is due 
to his military service, to include use of military shoe gear 
and prolonged standing, and the negative opinion by the March 
2008 VA examiner finding that the Veteran's left foot plantar 
fasciitis is less likely than not related to metatarsalgia in 
service, the issue of whether the Veteran has a left foot 
disorder related to military service is in relative 
equipoise, i.e., about evenly balanced for and against his 
claim.  In these situations, the veteran is given the benefit 
of the doubt.  Consequently, resolving all reasonable doubt 
in the Veteran's favor, the Board finds that his left plantar 
fasciitis was incurred in service.  38 C.F.R. § 3.102; see 
also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  As such, the Board will grant this appeal and 
the Veteran's claim for service connection for a left foot 
disorder is granted.

Increased Rating

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In this regard, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In addition, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 
(1999).

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. 
§ 4.27 provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

Shoulders

The Veteran's left and right shoulder disabilities are 
currently rated under Diagnostic Code 5010-5201 [for 
traumatic arthritis - limitation of motion of the arm].  See 
38 C.F.R. § 4.27.  

Diagnostic Code 5010 states that arthritis due to trauma, 
which is established by X-ray findings, is to be rated as 
degenerative arthritis, which is rated under Diagnostic Code 
5003.  Diagnostic Code 5003 states that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Codes 5003, 
5010.

Limitation of motion of the shoulder is rated under 
Diagnostic Code 5201, which has separate ratings for the 
major shoulder and the minor shoulder, depending on whether a 
person is right-hand or left hand dominant.  The February 
2006 and March 2008 VA examination reports show that the 
Veteran is right hand dominant.  Diagnostic Code 5201 
provides that a 20 percent rating is warranted for motion of 
the arm limited to shoulder level.  A 30 percent rating is 
warranted for motion limited to midway between side and 
shoulder if it is of the dominant (major) arm and 20 percent 
if it is of the non-dominant (minor) arm.  A 40 percent 
rating is warranted if motion is limited to 25 degrees from 
side if of the major arm, and 30 percent is warranted if of 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from zero to 180 degrees.  Normal 
shoulder abduction is also from zero to 180 degrees.  Normal 
external rotation and internal rotation are from zero to 90 
degrees.

Upon VA examination in February 2006, the Veteran complained 
of left and right shoulder pain and reported that the left 
shoulder pain is aggravated by sleeping on it and upon 
overhead lifting.  He also reported that pain in his 
shoulders increases with repetitive activity and he has 
difficulty with lifting or carrying more than 50 pounds.  
Range of motion testing revealed zero to 180 degrees of 
forward flexion on the right and zero to 150 degrees on the 
left.  He was able to hyperextend zero to 50 degrees 
bilaterally, abduct zero to 150 degrees bilaterally, adduct 
zero to 50 degrees bilaterally, and internally and externally 
rotate from zero to 90 degrees.  Pain with motion on 
abduction on the left was noted and the Veteran was able to 
move his shoulders actively, passively, and repetitively 
without signs of fatigability but with pain.  X-ray 
examination of the shoulders revealed bilateral 
acromioclavicular arthropathies.  The diagnoses included 
acromioclavicular arthropathy.  

VA treatment records include a May 2007 examination report 
which reflects a diagnosis of bilateral rotator cuff 
tendonitis, subdeltoid bursitis, right worse than left, has 
undergone pt (physical therapy), steroid injections, last one 
in March 2006, stable now, does his pt at home.  

Upon VA joints examination in March 2008, the Veteran 
complained of bilateral shoulder pain, left worse than right.  
He reported that his left shoulder has less range of motion 
than the right, aches constantly, and pain increases with 
use.  Range of motion testing of the shoulders revealed right 
forward flexion from zero to 180 degrees, left active from 
zero to 90 degrees and passive from zero to 180 degrees, 
bilateral internal and external rotation from zero to 90 
degrees, right abduction from zero to 180 degrees, left 
active from zero to 90 degrees and passive from zero to 180 
degrees, and adduction from zero to 50 degrees.  The examiner 
noted right shoulder motion asymptomatic and left shoulder 
painful motion during abduction and forward flexion from 90 
to 180 degrees.  Examination of the left shoulder also 
revealed exquisite subacromial tenderness.  The diagnoses 
included right shoulder injury, no surgeries, and left 
shoulder degenerative joint disease.  

Left Shoulder:  The Veteran's left (minor) shoulder 
degenerative joint disease is rated as 10 percent disabling 
from June 1, 2006 (the day following his discharge from 
active duty service) to March 6, 2008, and 20 percent 
disabling from March 7, 2008.  As noted above, to warrant the 
next higher, 20 percent, rating for his left shoulder prior 
to March 7, 2008, the Veteran would have to be found to have 
limitation of motion of the left shoulder to shoulder level 
and, to warrant the next higher, 30 percent, rating after 
March 7, 2008, he would have to be found to have limitation 
of motion of the left shoulder to 25 degrees from the side.  

The evidence reflects that on VA examination in February 
2006, he had zero to 150 degrees of forward flexion of the 
left arm; thus, although pain on left arm motion was noted, 
limitation of left arm motion to shoulder level was not 
shown.  Accordinlgy, an evaluation in excess of the currently 
assigned 10 percent disabling for the left, minor, shoulder 
prior to March 7, 2008 is not warranted because the Veteran's 
range of motion was better than limited to shoulder level, 90 
degrees, and there is on objective evidence which 
demonstrates limitation of arm motion to shoulder level or 
midway between the side and shoulder level.  

The schedular evaluation for the Veteran's degenerative joint 
disease, left shoulder, was increased to 20 percent disabling 
effective from March 7, 2008, the date of the VA joints 
examination which showed increased left shoulder impairment.  
Specifically, the March 2008 VA joints examination noted left 
shoulder limitation of forward flexion from zero to 90 
degrees, shoulder level, with pain on motion.  Thus, an 
evaluation in excess of the currently assigned 20 percent 
disabling for the left, minor, shoulder from March 7, 2008 is 
not warranted because, even with consideration of pain, 
limitation of left shoulder motion to 25 degrees from the 
side is not shown.  

Right Shoulder:  The Veteran's right, major, shoulder 
disorder is rated as 10 percent disabling.  To warrant a 
higher, 20 percent, rating for the right shoulder, the 
Veteran would have to be found to have limitation of motion 
of the right shoulder to shoulder level.  However, the 
evidence reflects that he had zero to 180 degrees of forward 
flexion upon VA examinations in February 2006 and March 2008, 
painful right shoulder motion was not noted on examination in 
February 2006, and the right shoulder was described as 
asymptomatic with respect to pain on motion in March 2008.  
Thus, an evaluation in excess of the currently assigned 10 
percent disabling for the major shoulder is not warranted at 
any time during the appeal period because the Veteran's range 
of motion was better than limited to shoulder level, 90 
degrees, and there is on objective evidence which 
demonstrates limitation of arm motion to shoulder level.  

With respect to both shoulders, the Board considered the 
effects of functional loss due to pain as well as pain on 
motion in assigning a disability rating.  38 C.F.R. § 4.40, 
4.45 (2008).  However, pain on motion of the shoulders has 
not been shown by the evidence cited above to limit motion of 
the arms, left or right, so as to warrant evaluations in 
excess of the ratings presently in effect, to include due to 
"flare-ups" of pain.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, an evaluation in excess of 10 percent disabling 
for the Veteran's service-connected left shoulder prior to 
March 7, 2008, in excess of 20 percent disabling from March 
7, 2008, and an evaluation in excess of 10 percent disabling 
for the service-connected right shoulder at any time during 
the appeal period is not warranted.  

The Board observes that the rating schedule contains 
additional diagnostic codes pertaining to the shoulder and 
arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203 (2008).  However, there is no evidence of ankylosis of 
the scapulohumeral articulation, malunion of the humerus, 
recurrent dislocation of the scapulohumeral joint, or 
nonunion of or dislocation of the clavicle or scapula; thus, 
increased evaluations are not warranted under Diagnostic 
Codes 5200, 5202, or 5203.

Knees

The Veteran's service-connected patellofemoral syndrome, 
right and left knee, has been rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5024 [for 
limitation of flexion of the leg - tenosynovitis].  See 
38 C.F.R. § 4.27.  

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension) and a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2008).

Normal flexion and extension of the knee joint range from 140 
degrees to zero degrees.  38 C.F.R. § 4.71, Plate II (2008).  

A February 2006 report of VA examination notes the Veteran's 
history of repetitive left knee surgery and one right knee 
surgery as well as his complaints of constant knee pain which 
is aggravated with standing, rough terrain, or lateral 
movements.  He also complained of swelling, left knee more 
than the right knee.  He reported no locking or flare-ups.  
Range of motion testing revealed zero to 130 degrees of 
flexion and extension, bilaterally.  There was no objective 
evidence of medial or lateral laxity, drawer sign was 
negative, and there was no effusion or edema.  Although there 
was pain with left knee motion, the Veteran was able to move 
his knees actively, passively, repetitively without signs of 
fatigability.  There was no tenderness to palpation, redness, 
swelling, or drainage.  X-ray examination of the knees 
revealed repair of ACL (anterior cruciate ligament) tear in 
the right knee with screws in the upper tibia and lower 
femur, ligamentous repair in the left knee with staples in 
the upper end of the left tibia, and no significant 
osteoarthritic changes seen in either knee.  The diagnoses 
included multiple left knee surgeries and right knee anterior 
curciate ligament repair.  

Similarly, a March 2008 report of VA joints examination notes 
the Veteran's history of seven left knee surgeries and one 
right knee surgery as well as his complaints of right knee 
pain which comes with prolonged sitting, standing, or walking 
and brief locking which is relieved when he moves the right 
knee around.  He also reported constant left knee pain with 
grinding and limitation of range of motion when it is 
swollen.  He complained of left knee giving way two to three 
times per month and the examiner noted that flare-ups of the 
left knee resulted in additional limitation of motion or 
functional impairment.  Range of motion testing demonstrated 
zero degrees of extension and zero to 140 degrees of flexion 
in each knee.  There was no painful motion, weakness, 
tenderness, redness, abnormal movement, guarding of 
movements, deformities, swelling or effusion and the Veteran 
had normal stability as well as negative McMurray's, 
Lachman's, and drawer signs.  There was no decrease in range 
of motion or joint function following repetitive motion 
against resistance.  The diagnoses included left knee injury, 
post-operative and right knee injury, post-operative.  

As these examination results illustrate, the Veteran has 
exhibited limitation of flexion no worse than 130 in each 
knee as well as normal limitation of extension of each knee.  
38 C.F.R. § 4.71, Plate II (2008).  Clearly, therefore, 
disability ratings greater than the currently assigned 
evaluations of 10 percent for his service-connected knee 
disorder, right and left, cannot be awarded based on 
impairment resulting from limitation of motion of these 
joints during any period of the increased rating claim.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2008) 
(which require evidence of limitation of flexion of the leg 
to 30 degrees, or limitation of extension of the leg to 15 
degrees, for the assignment of a 20 percent rating).

In this regard, the Board has considered the appropriateness 
of separate compensable ratings based upon limitation of 
flexion and limitation of extension of the Veteran's knees.  
See VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  Importantly, however, examinations of the Veteran's 
knees have shown normal extension and no worse than 
limitation to 130 degrees of flexion in each knne.  As such, 
separate compensable evaluations, based upon objective 
findings of limitation of flexion and limitation of extension 
of the Veteran's knees are not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2008).

Further, throughout the current appeal, the Veteran has 
complained of bilateral knee pain, locking, and giving way.  
VA examinations of each knee confirm findings of pain with 
left knee motion.  Importantly, however, examination of the 
knees do not show additional limitation of flexion or 
extension on repetitive use, instability, dislocation, 
subluxation, or locking.  

Moreover, although the Veteran has complained of locking, 
instability, and giving way, the objective findings note no 
weakness, fatigue, lack of endurance, or incoordination.  As 
such, a separate compensable rating based upon impairment 
resulting from recurrent subluxation or lateral instability 
of the knees is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008) and VAOPGCPREC 9-2004 (Sept. 
2004).

Based on these evaluation findings, the Board concludes that 
the currently assigned 10 percent rating for the service-
connected knee disorder, left and right, adequately portrays 
the functional impairment, pain, and weakness that the 
Veteran experiences as a consequence of use of his knees.  
See Deluca, 8 Vet. App. at 204-207.  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261 
(2008).

Sinusitis

Throughout the rating period on appeal, the Veteran has been 
assigned a noncompensable evaluation for his sinusitis 
pursuant to Diagnostic Code 6510 for chronic pansinusitis.  
38 C.F.R. § 4.97, Diagnostic Codes 6510.

Ratings for several forms of chronic sinusitis are provided 
in the General Rating Formula for Sinusitis.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514.  A noncompensable 
rating is warranted if the disorder is detected by X-ray 
only.  A 10 percent rating is warranted when there are one or 
two incapacitating episodes per year, requiring prolonged 
(four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.

An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  Id.

The February 2006 report of VA examination notes the 
Veteran's complaints of constant nasal drainage in the back 
of his throat and up his nose.  Relieving factor is 
summertime, aggravating factors include weather changes, and 
allergy testing was positive for cat, mold, ash and oak.  The 
examiner noted no purulent discharge, difficulty breathing at 
rest or with exertion, or speech impairment.  The sinuses 
were nontender in frontal, ethmoid and maxillary and the 
throat was clear with no exudate.  The diagnoses included 
sinus infection in 2003 and 2004.  

Similarly, a March 2008 report of VA examination notes the 
Veteran's complaints of frontal and around the right eye 
headaches and occasional ear ache.  The episodes were noted 
to come three to four times per year, lasting four to five 
days, and treated sometimes with antibiotics and nasal saline 
washes.  He reported no periods of incapacitation.  The 
diagnosis was recurrent sinusitis, normal examination.  

Upon consideration of the foregoing, the Board finds that 
there is no evidence of incapacitating episodes, treatment 
with antibiotics, or recurrent headaches, purulent discharge, 
or crusting.  In summary, the level of impairment associated 
with the Veteran's sinusitis has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for a zero percent rating.  The 
Board does not find that any other diagnostic code would 
warrant a compensable evaluation in this case.  As such, the 
criteria for a compensable rating for sinusitis have not been 
met, and the Veteran's claim is denied.

Esophageal Dysmotility

The Rating Schedule does not contain specific rating criteria 
for esophageal dysmotility.  However, as noted above, where 
an unlisted condition is encountered it is permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).  In this case, the Board finds that 
38 C.F.R. § 4.114, Diagnostic Code 7346, which pertains to 
hiatal hernia, is the most closely analogous diagnostic code.  

Thus, throughout the rating period on appeal, the Veteran has 
been assigned a noncompensable evaluation for his esophageal 
dysmotility pursuant to Diagnostic Code 7399-7346.  Under 
Diagnostic Code 7346, a 10 percent evaluation is warranted 
where the evidence demonstrates two or more symptoms for the 
30 percent evaluation, of lesser severity.  The symptoms 
associated with a 30 percent rating include persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

Upon VA examination in February 2006, the Veteran reported 
symptoms of burning in his chest that wakes him up in the 
middle of the night that is intermittent.  He experienced 
relief by taking Nexium and his symptoms were aggravated by 
eating heavy meals.  He reported no rectal bleeding, vomiting 
blood, or unexplained weight loss or weight gain.  He 
complained of difficulty swallowing when his throat is dry.  
Esophagram study revealed esophageal dysmotility with 
tertiary waves and delayed esophageal emptying with no reflux 
or hernia.  The diagnoses included esophageal dysmotility.  

Simlarly, a March 2008 VA esophagus and hiatal hernia 
examination report notes a history of pyrosis, no pain, and 
GERD (gastroesophageal reflux disease) which is worse at 
night.  The Veteran denied nausea or vomiting.  It was noted 
that the Veteran takes Nexium during the day and Reglan.  
Physical examination revealed weight gain and no sign of 
anemia.  The diagnosis was esophageal dysmotility with GERD.

Upon consideration of the foregoing VA examination reports, 
the Board finds that the competent evidence fails to 
demonstrate epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain at any time during the appeal period.  Since two or more 
of the symptoms for the 30 percent evaluation under 
Diagnostic Code 7346 have not been experienced, the Veteran 
is not entitled to a compensable 10 percent disability rating 
under Diagnostic Code 7346.  As such, his symptomatology is 
more appropriately characterized as noncompensable, rather 
than as 10 percent disabling.

The Board has considered whether the Veteran is entitled to a 
higher disability rating under a different diagnostic code.  
However, a careful review of the evidence of record reveals 
that the Veteran's disability picture is predominantly 
manifested by symptoms as reflected in Diagnostic Code 7346 
and that his entire disability picture was used in evaluating 
this increased rating claim.  Utilizing other digestive 
system diagnostic codes would therefore not result in a 
higher disability rating.  See 38 C.F.R. § 4.114 (a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation).

Eczema

The Veteran was assigned a noncompensable disability rating 
for eczema under Diagnostic Code 7806 dermatitis or eczema.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  Dermatitis 
or eczema is to be rated under either the criteria under 
Diagnostic Code 7806 or to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably disabling.  Dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Diagnostic Code 7800 rates disfigurement of the head, face, 
or neck and provides for a 30 percent evaluation where a skin 
disorder of the head, face, or neck is productive of visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  

Note 1 of Diagnostic Code 7800 states that the eight 
characteristics of disfigurement for purposes of evaluation 
are: scar five or more inches in length; scar at least one-
quarter inch wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); or skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Diagnostic Code 7801 allows for a 10 percent rating, or 
higher, for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion, which are an area 
exceeding 6 square inches (39 sq. cm.) or greater.  A note, 
following the criteria, defines a deep scar as one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).

Diagnostic Code 7802 provides for a maximum 10 percent rating 
for scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion with an area 
of 144 square inches (929 sq. cm.) or greater.  A note, 
following the criteria, defines a superficial scar as one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2008).

Under Diagnostic Code 7803, a maximum 10 percent rating is 
warranted for unstable superficial scars.  A note, following 
the criteria, defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Diagnostic Code 7804 provides for a maximum 10 percent rating 
for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Under Diagnostic Code 7805, scars are to be rated on the 
basis of limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

During the pendency of the appeal, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. Reg. 
54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a Veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review.  
Id.  No such request has been made.  

The Board notes that the Veteran underwent VA examinations in 
February 2006 and March 2008.  The February 2006 examination 
report notes that the Veteran reported useing Zyrtec and 
Aquaphor daily and having a flare three times per year which 
lasts one week to three months.  During a flare he uses 
Eucerin and triple antibiotic ointment.  He stated that the 
symptoms have been less severe and frequent over the past two 
years.  Examination of the skin revealed zero percent of the 
exposed area, non-exposed area, and total body surface 
affected by eczema.  The diagnoses included eczema by medical 
record history and subjective history.  

The March 2008 VA skin examination report notes that the 
Veteran's skin disorder greatly improved with treatement and 
he now experiences only minor flare ups a couple of times per 
year which last a few days to a few weeks and are manifested 
by redness, crusting, and itching.  The flare up comes either 
on the face or the chest and occasionally over either lower 
leg.  Treatment consists of topical steroids, ice packs, 
sarna lotion, or aquaform ointment on the face because 
dryness on the face makes it worse.  The treatment is used 
for a few days or a few weeks depending on how long the flare 
up lasts.  With respect to the extent of the eczema, the 
examiner noted no eczema was observed.  The diagnosis was 
eczema, intermittent, no rash on examination.  

As outlined above, less than 5 percent of the Veteran's 
exposed body is affected by eczema; specifically, no eczema 
was observed on either examination.  Further, the evidence 
indicates that while the Veteran treats his disorder with 
topical creams and ointments, he does not intermittently use 
systemic medications for eczema.  As such, a compensable 
disability rating of 10 percent is not warranted under 
Diagnostic Code 7806 for eczema during any period of the 
increased rating claim.

The Board has also considered whether the Veteran would be 
entitled to an additional disability rating under Diagnostic 
Code 7800 for disfigurement of the face, head or neck.  
However, there is no indication from the medical evidence of 
record that the Veteran's eczema, when it flares up, is 
disfiguring.  Moreover, there is no medical evidence 
suggesting that the Veteran suffers from any of the 8 
characteristics of disfigurement outlined above.  38 C.F.R. 
§ 4.118.  As such, the Board finds that the Veteran is not 
entitled to an additional disability rating based on 
disfigurement of the face, head or neck.

In addition, the Board has considered whether there are any 
additional Diagnostic Codes pertaining to scars that may 
permit a higher disability evaluation.  However, the 
Veteran's eczema has not been shown to be productive of 
scars; thus, these Diagnostic Codes are not applicable to his 
claim.  38 C.F.R. § 4.118; Diagnostic Codes 7801, 7802, 7803, 
7804, 7805.



Extraschedular

As a final matter, the Board has considered whether the 
Veteran's service-connected disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
increased rating claims.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.")  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for higher evaluations 
for greater symptomatology.  Thus, his disability picture 
with respect to each claim is contemplated by the rating 
schedule and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

Conclusion

The Board recognizes the contentions of the Veteran as to the 
severity of his service-connected disorders on appeal.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, their assertions do not constitute competent medical 
evidence in support of the Veteran's claims for service-
connection and increased ratings.

In summary, with resolution of reasonable doubt in the 
Veteran's favor, service connection is warranted for left 
ankle disorder and left plantar fasciitis and, to this 
extent, the Veteran's appeal is granted.  

Additionally, however, the Veteran is neither entitled to 
service connection for a right ankle disorder nor entitled to 
increased ratings for his service-connected bilateral 
shoulders, bilateral knees, sinusitis, esophageal 
dysmotility, or eczema.  The preponderance of the evidence is 
against these claims for service connection and increased 
initial ratings in excess of the assigned evaluations and the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied as to these claims.


ORDER

The appeal concerning the issue of entitlement to service 
connection for a skin condition of the feet with cracking 
feet is dismissed without prejudice.

Service connection for a left ankle disorder is granted.

Service connection for a right ankle disorder is denied. 

Service connection for left plantar fasciitis is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, left shoulder, from June 1, 
2006 to March 6, 2008, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease, left shoulder, from March 7, 
2008, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right shoulder injury with degenerative 
changes is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disorder is denied.

Entitlement to an initial compensable rating for sinusitis is 
denied.

Entitlement to an initial compensable rating for esophageal 
dysmotility is denied.

Entitlement to an initial compensable rating for eczema is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


